Bischoff, J.
The complaint alleged a cause of action in various parties, other than the plaintiffs, against the. defendant, upon . certain contracts of insurance, and the only manner in which the plaintiffs were sought to be connected with the transaction was. through the allegation that “ the said plaintiffs,, in respect to the policies above mentioned and to the receipt of said unearned premiums, are trustees of an express trust, each of the said insured above mentioned in the said policies having authorized and requested the said plaintiffs to collect and receive from the said defendant all of the said unearned portions of. the said surrendered policies.” • . ■
We are not advised by the. record as to the grounds upon which the court below became satisfied with the 'sufficiency of this complaint, and in our opinion there can be no doubt that the pleading is fatally, defective, if not, indeed, frivolous.
- . Failing privity' of contract or title in the plaintiffs to the demand in suit, the complaint did not state facts sufficient to constitute a cause of action (Bliss’s Code Pleading, § 234; Mosselman v. Caen, 1 Hun, 648; Davis v. Mayor, 14 N. Y. 506; Weichsel v. Spear, 47 Super. Ct. 223), and the argument that the objection should have been taken to' the capacity to sue is unfounded. As natural persons the plaintiffs, of course, had capacity to sue, in the absence of affirmative allegations to the contrary, and if the demurrer had been placed upon the' ground noted, it would have, of necessity, been overruled. Phoenix Bank v. Donnell, 40 N. Y. 412; Fulton Fire Ins. Co. v. Baldwin, 37 id. 651.
The allegation of trusteeship was’ merely á conclusion of law, and not alone thus objectionable; moreover, an erroneous conclusion • from the attendant averment upon which it appears to have been based.
The. fact that a person is constituted a collection agent does not authorize him, as trustee of an express trust, to bring an action upon the claim to be collected in his own. name. Pomeroy’s Remedies ánd Remediál Rights, § 174, and cases cited. The plaintiffs were, obviously not parties with whom the contracts in suit were made for the benefit of others,, nor were they persons *359having title to the demand as the real parties in interest. Code Civ. Pro., § 449.
The judgments of the court below must be reversed, and the demurrer sustained, with costs to the appellant.
Daly, P. J., and McAdam, J., concur.
Judgments reversed and demurrer sustained, with costs to appellant.